DISMISS and Opinion Filed February 24, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01312-CV

          DFW AMERITEX PROPERTIES, LLC D/B/A AMERITEX VENDING
                    AND JOHNNY WALLACE, Appellants
                                  V.
               STELLAR RESTORATION SERVICES, LLC, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00264-2018

                             MEMORANDUM OPINION
                       Before Justices Myers, Whitehill, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Before the Court is appellants’ motion to dismiss this appeal. Appellants inform the Court

that the parties have settled their differences. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Bill Pedersen, III//
191312f.p05                                      BILL PEDERSEN. III
                                                 JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DFW AMERITEX PROPERTIES, LLC                       On Appeal from the 296th Judicial District
 D/B/A AMERITEX VENDING AND                         Court, Collin County, Texas
 JOHNNY WALLACE, Appellants                         Trial Court Cause No. 296-00264-2018.
                                                    Opinion delivered by Justice Pedersen, III.
 No. 05-19-01312-CV         V.                      Justices Myers and Whitehill participating.

 STELLAR RESTORATION SERVICES,
 LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that the parties bear their
own costs of this appeal.


Judgment entered this 24th day of February, 2020.




                                              –2–